Citation Nr: 9914908	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-49 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for 
varicose veins of the left lower extremity, currently rated 
as 50 percent disabling

2.  Entitlement to an increased disability rating for 
tinnitus, currently rated as 10 percent disabling.  

3.  Whether referral for an extraschedular rating for 
degenerative changes of the lumbar spine with right thigh 
numbness is warranted.  


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran severed on active duty from February 1973 to July 
1993.
  
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), based on an original claim for 
compensation benefits.  

Initially, in pertinent part, the August 1994 rating decision 
rated degenerative changes of the lumbar spine with right 
thigh numbness, varicose veins of the left lower extremity 
and tinnitus each as 10 percent disabling, effective August 
1, 1993; the day following the veteran's retirement.  

An August 1995 rating decision increased the rating for 
degenerative changes of the lumbar spine with right thigh 
numbness to 20 percent disabling, effective August 1, 1993.  
The 10 percent disability ratings for varicose veins of the 
left lower extremity and tinnitus were continued.  A November 
1995 rating decision increased the rating for varicose veins 
of the left lower extremity to 20 percent disabling, 
effective August 1, 1993.  The 20 percent disability rating 
for degenerative changes of the lumbar spine with right thigh 
numbness and the 10 percent disability rating for tinnitus 
were continued.  

A February 1996 rating decision increased the rating for 
varicose veins of the left lower extremity to 50 percent, 
effective August 1, 1993 and the rating for degenerative 
changes of the lumbar spine with right thigh numbness to 40 
percent, effective August 1, 1993.  The 10 percent disability 
rating for tinnitus was continued.

In an August 1996 decision, the Board affirmed the 40 percent 
disability rating for degenerative changes of the lumbar 
spine with right thigh numbness and remanded the issues of 
entitlement to increased disability ratings for varicose 
veins of the left lower extremity, tinnitus, and referral for 
an extraschedular determination.  The directed action was 
completed and the case returned to the Board.  

The Board must note that it appears the veteran may be 
raising additional issues, though this is unclear.  In a 
letter dated in May 1997, the veteran discussed his low back 
and neck disorders and sinusitis in addition to his varicose 
veins and tinnitus.  In September 1995, the veteran appears 
to indicate a loss of hearing directly caused by his 
tinnitus, though this is also unclear.  

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991 & Supp. 1998).  The RO has not fully adjudicated 
any other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  The RO should request 
the veteran to clearly indicate what additional claims, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the issues 
of entitlement to increased ratings for varicose veins of the 
left lower extremity, tinnitus and an extraschedular rating 
for degenerative changes of the lumbar spine with right thigh 
numbness is of record.  

2.  Service-connected varicose veins affect only the left 
lower extremity.  

3.  Varicose veins extend from above the left knee to 30 
centimeters down the leg; there is edema and stasis 
pigmentation, without ulceration or impairment of the deep 
venous system.  

4.  The veteran is presently receiving the maximum schedular 
rating for tinnitus.  

5.  Varicose veins of the left lower extremity, degenerative 
changes of the lumbar spine with right thigh numbness and 
tinnitus do not present an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or the need for frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.7, 
4.104, Diagnostic Code 7120 ( 1998) and 4.104, Diagnostic 
Code 7120 (effective prior to January 12, 1998).

2.  A disability rating in excess of 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§ 4.87b, Diagnostic Code 6260 (1998).  

3.  The criteria for referral for an extraschedular rating 
for degenerative changes of the lumbar spine with right thigh 
numbness, varicose veins of the left lower extremity or 
tinnitus have not been met.  38 C.F.R. § 3.321(b)(1) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A July 1992 service medical examination found large 
varicosities in the left lower extremity from above the knee, 
medially, to the ankle.  There were areas of brownish 
discoloration, especially in the left ankle region.  Mild 
pitting edema was noted.  A May 1993 examination found venous 
stasis disease with left lower extremity varicosities.  

An April 1994 VA examination found varicosities on the inner 
aspect of the left lower extremity from above the knee to the 
ankle.  There were no ulcerations or scars noted.  It was 
recorded that the veteran's left leg tended to bother him 
when he stood for a long time but he normally wore support 
hose which took care of the problem.  Deep and shallow 
circulation was intact.  

In the notice of disagreement, the veteran, who is an 
orthopedic surgeon, reported that that the varicosity of the 
greater saphenous vein extended above his left knee to the 
junction of the proximal 3/4 and distal 1/4 of the thigh and 
measured two centimeters in diameter.  He had multiple 
discolorations in the skin of the lower third of the leg, 
ankle and heel regions.  There was also multiple brownish 
discoloration about the leg and ankle, indicating some degree 
of stasis dermatitis.  He stated that by the end of the day 
there was pitting edema which required elevation to clear.  
With regard to the tinnitus, he noted that there was hardly 
any time when he was awake that he was not aware of the sound 
and that it interfered with his sleep and ability to 
concentrate.  

During a February 1995 VA examination, it was indicated that 
the veteran had noticed varicose veins in his left lower leg 
in 1964 and stasis changes in the 1980's, but no ulceration.  
He reported pretibial pitting edema in the afternoon which 
disappeared by morning.  On examination, there was minimal 
pre-tibial pitting edema on the left and moderately severe 
superficial varicosities, up to 4 to 5 millimeters in width, 
mostly at the calf level and above.  There was also some 
evidence of the same type of varicosities above the left knee 
to approximately 3 1/2 inches.  There was no evidence of 
ulceration.  

In September 1995, the veteran stated that the varicosities 
in the "right" lower extremity were 3 3/4 inches above the 
medial joint line of the "right" knee.  He said that the 
stasis changes in the skin of the lower leg, ankle and foot 
had increased, as had the cutaneous varicosities in the ankle 
region.  He also reported that he had pitting edema at the 
end of the day.  Based on his earlier statements within this 
letter, as well as other statements submitted by the veteran, 
it appears that the veteran meant to refer to the left lower 
extremity, since, except for the letter, there is no evidence 
of varicosities in the right lower extremity.  

In December 1995, the veteran stated the varicosities in the 
left lower extremity extended 3 1/2 inches above the knee and 
measured 2 centimeters in diameter.  He reported that the 
year before the veins had extended 2 1/2 inches above the knee 
and that the veins had increased in severity.  He reported 
increased swelling in the left lower leg and said that 
abrasions and bruises in that area were slower to heal.  No 
reference was made to the right leg.  He also stated that 
tinnitus had increased in severity and interfered with 
concentration and sleeping.  It especially interfered with 
his ability to read scientific literature and he often lacked 
the ability to concentrate to follow a conversation.  

In a January 1996 VA examination, it was reported that after 
service the veteran's active service he went into private 
practice.  He gave up surgery in 1994, but continued to see 
patients for evaluation and non-surgical treatment of 
orthopedic problems and still did so at the time of this 
examination.  If was noted that he left surgery partly 
because of the varicose veins.  He reported that he wore 
support hose when he worked in the office.  Protrusions of 
the left leg veins at the end of the day were noted.  He did 
not anticipate any treatment or surgery.  He had no pain or 
cramping on exertion.  On examination, there were enlarged 
varicosities in the anterior medial upper section of the left 
leg.  They extended to 18 centimeters below the lower edge of 
the patella and were up to 1 centimeters in diameter.  

The saphenous veins were fluctuant, but firm, and measured up 
to 1 centimeter in diameter.  There was some tenderness on 
pressure applied to them at rest.  There was also evidence of 
saccular veins in the medial, posterior section of the area, 
but the veins were not markedly saccular.  The vein was quite 
tortuous in the lower left leg.  There was "mild stasis 
dermatitis" in the left anteromedial lower leg, but no 
inflammation or evidence of ulcers.  There was pre-tibial 
pitting edema, but no rubor.  The veins extended medially to 
approximately 7 centimeter above the patella.  The veins were 
up to 1 centimeter in diameter, although in the most proximal 
area, in reference to the groin, they were 1/2 to 3/4 centimeters 
in diameter.  Above the patella, there was more evidence of 
saccular configuration of the veins and, in the medial thigh, 
the saccular was 3 centimeters wide.  The veins were easily 
palpable, decompressible and firm, but not indurated.  The 
veins were more prominent on standing.  There was some slight 
saccular involvement in the medial posterior area, to the 
distal section of the left thigh, approximately in the area 
of the medial thigh, but more medial and less prominent.  

The veins were only faintly blue and the skin was of normal 
temperature.  There was no evidence of varicosities in the 
right lower extremity.  The pertinent diagnoses were saccular 
varicosities, left greater saphenous vein and tributaries, 
supported by a positive Trendelenburg's test, with moderately 
severe residua and evidence of sufficient collateral 
circulation in the deep veins in the left leg as shown by 
normal Perthes's test.  

In August 1996, the Board remanded this case to the Board for 
additional development.  In May 1997, the RO requested that 
the veteran identify or submit any evidence which would 
support the conclusion that the existing rating schedule was 
not adequate for the purposes of evaluating his service 
connected disabilities.  In a May 1997 response, the veteran 
stated that he had chronic low back pain with intermittent 
radiation into the left buttock and diminished sensation over 
the entire anterior aspect of the left thigh.  Incapacitating 
episodes would occur approximately three or four times a year 
and last approximately a week.  The symptoms were controlled 
by regular exercise and implementation of back mechanics, 
such as avoiding lifting heavy objects and bending frequently 
at the waist.  He regularly used ibuprofen to relieve the 
pain.  He stated that as a clinical orthopedist, he believed 
that conservative treatment measures were best and that 
surgical intervention was not warranted.  Accordingly, he had 
not sought an opinion or treatment options from another 
physician.  

Concerning the varicose veins of the left lower extremity, 
the veteran stated that there had been a gradual worsening in 
the distal aspect of the left lower leg, especially at the 
ankle region.  He was developing a bluish discoloration of 
the skin about the left ankle because of the worsening of the 
varicosities about the ankle, but no ulceration.  He also 
stated that there was a gradual worsening in the pitting 
edema and that elastic stockings did not appear to control 
the appearance of the pitting edema.  He no longer performed 
surgery because of the low back and cervical spine disorders, 
sinusitis and varicose veins.  It was also reported that 
tinnitus interfered with concentration and sleeping.  It 
especially interfered with his ability to read scientific 
articles.  

During a December 1998 VA examination, it was recorded that 
the veteran had an office practice four days a week and did 
not perform surgery.  He spent about 20 minutes in the late 
morning and about 20 minutes in the late afternoon with his 
leg elevated.  He did not wear any elastic support.  It was 
noted that he did most of his work seated and the 
varicosities did not affect his work, except for the need to 
elevate his leg twice daily, and had no significant effect on 
his daily activities.  At the end of the day, there is some 
swelling which was gone by morning.  The only symptoms were a 
feeling of tenseness in the skin, if he had significant 
swelling.  He had never had a varicose ulcer or deep-vein 
phlebitis.  

On examination (which was conducted at 10 am) there was no 
edema.  A "puffy sensation to palpation" in the distal leg 
was noted.  The main area of varicosity was of the greater 
saphenous extending from above the knee medially to a 
distance of 30 centimeters down the leg.  It was extremely 
tortuous and very prominent.  There was another varicosity, 
more easily felt than seen, extending from the mid-anterior 
leg down to the ankle.  From the junction of the mid and 
distal thirds of the leg, including the ankle and proximal 
one-half of the foot, were markedly involved superficial 
varicosities.  There were a few other superficial 
varicosities scattered about the leg.  The diagnosis was 
varicosities of the left greater saphenous system, moderately 
severe, and superficial varicosities of the leg, moderate to 
moderately severe.  The examiner stated that the deep venous 
system was intact.  

II.  Analysis

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  It is 
essential in the evaluation of a disability that it be 
reviewed in the relation to its history.  38 C.F.R. § 4.1 
(1998).  Notably, however, where entitlement to compensation 
has been established and an increase in the disability 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Accordingly, while the Board will review the 
veteran's service-connected disabilities in relationship to 
their history, the Board will concentrate its efforts to 
determine the nature and extent of the current disability to 
determine the proper evaluation.  

VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  The Board finds that the development directed 
in the remand has been completed.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The remand directed the RO to 
advise the veteran of the evidence necessary to support an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The RO has done so.  Based on the work 
of the RO, the Board is satisfied that VA has fulfilled its 
duty to assist the veteran in developing all facts pertinent 
to his claims.  The veteran has undergone numerous complete 
and thorough evaluations and the RO has made every effort to 
locate the pertinent documents specified by the veteran.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's claims at this time.

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average industrial impairment.  38 U.S.C.A. §  1155.  
Separate diagnostic codes identify the various disabilities.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted the Secretary to do so and the Secretary has 
done so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Effective January 
12, 1998, subsequent to the appealed rating decision, the 
criteria for rating cardiovascular system disorders, 
including varicose veins, were revised.  There is no 
provision mandating the use of either version.  The veteran 
was furnished the "old" criteria in the statement of the 
case and the "new" criteria in the January 1999 
supplemental statement of the case.  Thus, there is no 
prejudice to the veteran in the Board proceeding with the 
evaluation of this claim at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Varicose veins when pronounced, with findings indicating a 
severe condition with secondary involvement of the deep 
circulation, demonstrated by Trendelenburg's and Perthes's 
tests, with ulceration and pigmentation, are rated 60 percent 
when bilateral and 50 percent when unilateral.  When severe; 
involving the superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, with marked distortion and sacculation, with edema 
and episodes of ulceration; but no involvement of the deep 
circulation are rated 50 percent when bilateral and 40 
percent when unilateral.  When moderately severe; involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion; but 
no involvement of the deep circulation are rated 30 percent 
when bilateral and 20 percent when unilateral.  When moderate 
with varicosities of the superficial veins below the knees, 
with symptoms of pain or cramping on exertion are rated 10 
percent whether bilateral or unilateral.  When they are mild; 
or with no symptoms, they are rated 0 percent disabling.  
Severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms will be rated 
as moderately severe.  38 C.F.R. § 4.104, Diagnostic Code 
7120, in effect prior to January 12, 1998.  

Under the new rating criteria, varicose veins producing 
massive board-like edema with constant pain at rest are rated 
100 percent disabling.  When there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema and 
persistent ulceration, they are rated 60 percent disabling.  
When there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, varicose 
veins are rated 40 percent disabling.  When there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema, they are rated 20 percent disabling.  When there is 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking with symptoms 
relieved by elevation of the extremity or compression 
hosiery, they are rated 10 percent disabling.  When they are 
asymptomatic, palpable or visible varicose veins, they are 
rated 0 percent disabling.  The evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated separately 
and combined using the bilateral factor, if applicable.  
38 C.F.R. § 4.104, Diagnostic Code 7120, in effect January 
12, 1998.

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Under the "old" criteria, the veteran was receiving the 
maximum schedular rating for unilateral varicose veins.  An 
increased rating would require involvement of the right lower 
extremity, which has not been shown.  Although the veteran 
stated there were varicosities in the "right" lower 
extremity in September 1995, the Board believes that he meant 
to refer to the left lower extremity, since the veteran has 
not otherwise claimed that he has varicosities in the right 
lower extremity.  No examiner has reported varicosities in 
the right lower extremity and the January 1996 VA examination 
specifically found that there were no varicosities in the 
right lower extremity.  

Under the "new" criteria, an increased rating for varicose 
veins would require persistent edema or subcutaneous 
induration, stasis pigmentation or eczema "and persistent 
ulceration."  

Edema has been described by the veteran, who is qualified to 
express a medical opinion, in May 1997, but was not present 
on examination in December 1998.  In making this 
determination, the Board has given the medical opinion of the 
veteran great probative weight.  The veteran has provided 
detailed statements regarding his disabilities and the 
effects these disabilities have on his ability to function.  
Thus, it appears that there is persistent edema.  While the 
most recent VA examination found that there was no edema in 
the late morning, edema has been reported on past 
examinations.  The veteran has reported that he has swelling 
at the end of the day, which would resolve overnight.  The 
examination findings are consistent with this history.  
Stasis dermatitis with pigmentation has also been reported on 
past examinations.  

Edema and stasis pigmentation are factors of both the 40 and 
the 60 percent ratings under the "new" criteria.  The 
primary difference between the 40 and the 60 percent ratings 
under the "new" criteria is whether there is intermittent 
or persistent ulceration.  In this case, there is no medical 
evidence of ulceration.  This finding would be supported by 
the veteran's own statements.  Accordingly, the Board finds 
that the varicose veins in the left lower extremity do not 
more nearly approximate the criteria warranting a 60 percent 
rating under the "new" criteria.  As there is no medical 
evidence that the varicose veins produce massive board-like 
edema or constant pain at rest, a 100 percent rating under 
the "new" criteria is also not warranted.  In December 
1998, it was noted by the veteran that he did most of his 
work seated and the varicosities did not affect his work, 
except for the need to elevate his leg twice daily, and had 
no significant effect on his daily activities.

Persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma is rated 10 percent disabling.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998).  The veteran is 
presently receiving the maximum schedular rating for 
tinnitus.  Since a rating in excess of 10 percent for 
tinnitus alone is not authorized, a rating in excess of 10 
percent is not warranted.  The Board has considered all of 
the potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there is no section that provides a basis upon which 
to assign an increased evaluation for the reasons discussed 
therein regarding any of the veteran's service-connected 
disabilities.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the VA Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a follows: A finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  

In light of the recent evaluations and the veteran's own 
statements, there is no evidence which the Board may consider 
as credible and of significant probative weight to indicate 
that the service related disabilities impair earning capacity 
by requiring frequent hospitalizations.  In Fanning v. Brown, 
4 Vet. App. 225, 229 (1993), the Court held that the Board 
was required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  There are no 
frequent periods of hospitalization for any of those 
disorders.  Significantly, there have been no 
hospitalizations at all.  

The Board finds that the other basis for an extraschedular 
evaluation, a finding that there is an exceptional or unusual 
disability picture with marked interference with employment, 
has not been met.  It appears from the histories reported 
within the January 1996 and December 1998 VA examinations 
that the veteran has been essentially continuously employed 
as a physician (in some role) since his retirement from 
active service, even though he no longer performs surgery.  
In this regard, it is important to note that the veteran has 
a combined disability evaluation of 90 percent.  Such a 
disability evaluation, by definition, indicates a serious 
industrial impairment.  A veteran with such a disability 
evaluation will have difficulties in a work environment.  If 
he did not have severe difficulties in a work environment, a 
90 percent evaluation could not be justified.  Consequently, 
the fact that a veteran with a 90 percent disability can 
work, while not as a surgeon, does not provide a basis to 
conclude that an extraschedular evaluation is warranted.  
There is no indication that the veteran's service connected 
disabilities influence employability in ways not contemplated 
by the rating schedule.  In this regard, a 90 percent 
evaluation would prevent any person from performing certain 
difficult occupations or tasks.  Employment as an orthopedic 
surgeon would certainly be one of those occupations.  The 
veteran's difficulties with concentration due to his tinnitus 
would be an example of how a service connected disability 
caused limitations in function.  It does not, however, 
provide an example of an "exceptional" or "unusual" 
disability.

Although this appeal was taken from initial ratings assigned 
following a grant of service connection based on an original 
claim, the question of staged ratings need not be considered, 
since the ratings for varicose veins of the left lower 
extremity and tinnitus were the maximum that could be 
assigned and were effective the day following the veteran's 
retirement from service.  Thus, a higher rating could not be 
assigned for either disorder.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  


ORDER

Increased disability ratings for varicose veins of the left 
lower extremity or tinnitus are denied.  

The criteria for referral for an extraschedular rating for 
degenerative changes of the lumbar spine with right thigh 
numbness, varicose veins of the left lower extremity or 
tinnitus have not been met.


		
	John J. Crowley
	Member, Board of Veterans' Appeals



 

